Citation Nr: 1507132	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  03-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 percent for service-connected residual scar, right ring finger, prior to April 13, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residual scar, right ring finger, from April 13, 2009, to present.  

3.  Entitlement to an initial evaluation in excess of 10 percent prior to December 4, 2002, and in excess of 30 percent thereafter for status-post right (major) ring finger avulsion injury with surgical exploration of flexor tendon with ulnar nerve impairment and right wrist strain, to include consideration of whether a separate rating is warranted for right wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to June 1999.    

The residual scar, right ring finger issue is before the Board of Veterans' Appeals (Board) on appeal from November 2001 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The November 2001 rating decision granted service connection and assigned a zero percent evaluation from June 12, 1999.  The December 2011 rating decision increased the Veteran's service-connected right hand scar disability rating to 10 percent effective April 13, 2009.  When this matter was last before the Board in July 2010 it was remanded to the RO for additional development.  The Board notes that the originating agency complied with the Board remand and obtained the required new VA medical examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS) and determined that they now contain additional VA medical evidence subsequent to the December 2011 supplemental statement of the case (SSOC).  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction in January 2015.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider such evidence in the adjudication of this appeal.

In a statement submitted to the RO in May 2012, the Veteran asked that the RO reconsider its December 2011 determination to continue the noncompensable evaluation for service-connected surgical scars of the right knee.  Thereafter, by way of a July 2014 rating decision, the RO granted a 20 percent evaluation for the surgical scars of the right knee effective April 14, 2010.  

Also, in statements submitted to the RO in May 2012 the Veteran alleged clear and unmistakable error with respect to the initial rating assigned for his status post right ring finger avulsion as well as the rating for his right wrist sprain.  However, as explained below, those issues are currently on appeal from the initial rating decision and there is therefore no final rating decision to challenge on the basis of clear and unmistakable error.  The Veteran was service-connected for status post right ring finger avulsion in November 2000, with a June 1999 effective date and a zero percent disability rating.  In a November 2001 rating decision the Veteran's disability rating was increased to 10 percent, effective June 1999.  The Board remanded the issue for further development in July 2010.  In a May 2011 rating decision the Veteran was granted service connection and a 10 percent disability rating for a right wrist sprain which was associated with his status post right ring finger avulsion, effective July 10, 2010.  During this time the Veteran's status post right ring finger avulsion maintained a separate 10 percent disability rating.  In December 2011 the Veteran's status post right ring finger avulsion rating was increased to 30 percent, effective December 2002.  In a report of correspondence with the Veteran before the December 2011 rating decision was issued, the RO stated that the Veteran affirmed that a 30 percent ulnar nerve injury rating (related to status post ring finger avulsion issue) with an effective date back to 2002 would satisfy the Veteran's claim.  The report of contact also stated that it was explained to the Veteran that the 30 percent rating would encompass the wrist impairment.  In the report of correspondence the RO indicated that the Veteran understood the issue, the RO signed the report of correspondence, and the Veteran also signed the report of correspondence and faxed it back to the RO.  

Subsequently, in a statement dated in May 2012, the Veteran asserted that including the right wrist impairment with the 30 percent ulnar neuropathy rating was clear and unmistakable error, as the 10 percent wrist impairment rating should remain separate.  The RO issued a rating decision in July 2014 indicating that no revision in the rating was warranted, but did not issue a SSOC. It appears the Veteran did not understand the wrist impairment would no longer be assigned a separate rating and the report of contact does not indicate he was explicitly informed that he would no longer be assigned a separate 10 percent evaluation for the wrist impairment.  As the Veteran continued to assert disagreement with the assigned rating after he received the rating decision issued in December 2011, the Board cannot find that the Veteran withdrew his appeal as to that issue in accordance with 38 C.F.R. § 20.204 (2014).  

The issue of entitlement to an initial evaluation in excess of 10 percent prior to December 4, 2002, and in excess of 30 percent thereafter for status-post right (major) ring finger avulsion injury with surgical exploration of flexor tendon with ulnar nerve impairment and right wrist strain, to include consideration of whether a separate rating is warranted for right wrist strain, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Upon resolving any doubt in the Veteran's favor, prior to April 12, 2009, the Veteran's residual right ring finger scar was tender and painful on objective demonstration.  

2.  The Veteran's residual right ring finger scar is not of the head, face, or neck; a third degree burn scar; a second degree burn scar; superficial and poorly nourished with repeated ulceration; greater than 39 square centimeters; unstable; otherwise limiting function of the affected part; or causing a disabling effect not considered in a rating provided under diagnostic codes 7800-04 as in effect on October 23, 2008.


CONCLUSIONS OF LAW

1.  Prior to April 12, 2009, the criteria for a 10 percent rating for a service-connected residual scar, right ring finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, 2008). 

2.  During the entire period of time covered by this appeal, the criteria for a rating in excess of 10 percent for residual right ring finger scarring have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect prior to August 30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (in effect between August 30, 2002, and October 22, 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

The appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that in such cases the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in a March 2009 letter, the rating decisions, the statement of the case (SOC), and the supplemental statements of the case have already provided the claimant with notice of the applicable criteria applicable to the specific claim on appeal and explained the reasons for denying the claim.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  In particular, the March 2009 letter informed the Veteran of the information and evidence that would substantiate the appeal for a higher evaluation and informed him of how ratings and effective dates are assigned.  A supplemental statement of the case was thereafter issued in March 2010.  Based on the information provided in these documents, a reasonable person would be expected to understand the information and evidence that would substantiate the claim.  

B.  Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claim for an increased rating for his right ring finger residual scar in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment records (STRs), VA treatment records, and VA medical examination reports have been associated with the claims file.  The December 2010 VA medical examination is adequate for purposes of rendering a decision in the instant appeal because the examiner reviewed the history, conducted a physical examination and provided sufficient information as will be further detailed below so that the Board can render an informed determination.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4) (2013); Barr, 21 Vet. App. at 312.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis - Increased Rating for Residual Right Ring Finger Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code (DC), a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

The United States Court of Appeals for the Federal Circuit has held that VA "is specifically required to assess a disability 'in relation to its history' when making disability ratings determinations[.]"  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009) (citing 38 C.F.R. § 4.1 ("It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.")).   The Board, therefore, will examine the Veteran's entire history regarding right ring finger residual scarring.  

The Court of Appeals for Veteran's Claims has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The effective dates for staged ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  In determining when an increase is "factually ascertainable," the Board must look to all of the evidence including testimonial evidence and expert medical opinions regarding when the increase took place.  VAOPGCPREC 12-98.  The Board will, in accordance with above, determine whether staged evaluations are warranted in this instance.

VA's Schedule for Rating Disabilities provides for the evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  That regulation provides the proper anatomical localization, the skin, for the evaluation of scars.  During the time this case has been under appeal the diagnostic codes (DCs) under 38 C.F.R. § 4.118 have evolved, thus the Board will outline that evolution as it relates to the Veteran's claim.      

The 2008 revision specifies that it applies to claims received after October 23, 2008 and allows for a claimant to ask for review of a scar disability under the new regulations without asserting that the disability has increased.  Nevertheless, as the RO considered these criteria in connection with the appeal in the December 2011 supplemental statement of the case, the Board will consider applicable provisions of both the unrevised and revised provisions.  However, if an award is warranted under the revised provisions the award could only be effective as of the date of the revision.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the schedular provisions in effect prior to August 30, 2002, DCs 7800 through 7805 concerned scars.  Diagnostic Code 7800 was applicable to scars of the head, face, or neck.  Diagnostic Code 7801 and 7802 were applicable to burn scars.  Consequently DCs 7800, 7801, and 7802 are not applicable to the Veteran's residual right ring finger scar.  38 C.F.R. § 4.118, DCs 7800-7802 (in effect prior to August 30, 2002).

Prior to August 30, 2002, superficial, poorly nourished scars with repeated ulceration are given a 10 percent rating under DC 7803.  Superficial scars that are tender and painful on objective demonstration are given a 10 percent rating under DC 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7803-7805 (in effect prior to August 30, 2002).

The rating criteria for scars between August 30, 2002, and October 23, 2008, are as follows.  Under DC 7801, scars other than of the head, face, or neck, that are deep or that cause limited motion, are 10 percent compensable if their total area is at least 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2008).  Under DC 7802, scars, which are not of the head, face, or neck, and that are superficial and do not cause limited motion, are 10 percent compensable if their total area is at least 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, DC 7802 (2008).  Diagnostic Code 7803 provided a 10 percent rating for a superficial scar, one not associated with underlying soft tissue damage, if the scar was unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  A superficial scar which is painful on examination warrants a maximum 10 percent evaluation pursuant to DC 7804.  38 C.F.R. § 4.118, DC 7804 (2008).  In addition scars could be rated on limitation of function of the affected part pursuant to DC 7805.  38 C.F.R. § 4.118, DC 7805 (2008).  

With regard to the criteria in effect as of October 23, 2008, DC 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  38 C.F.R. § 4.118, DC 7801 (2014).  Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  38 C.F.R. § 4.118, DC 7802 (2014).  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7804 evaluates painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  Diagnostic Code 7804 notes that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar, and, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804 (2014).      

Finally, DC 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  This DC notes that any disabling effect(s) not considered in a rating provided under DCs 7800, 7801, 7802, or 7804 should be evaluated under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2014).  

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran contends that he is entitled to a rating greater than 10 percent based either on scaling of the skin associated with his right ring finger scar, or on extraschedular consideration.  

Upon VA examination in October 2001, the examiner noted a 13 centimeter pale surgical scar extending the length of the right palm, along the palmar surface of the right ring finger, with a zig-zag configuration.  There was no associated underlying tissue loss or keloid formation.

In a December 2002 supplementary statement by the Veteran he stated that he believes the scar on his right ring finger to be disfiguring.  

In an October 1, 2008, neurology consult the Veteran stated that he had chronic throbbing pain, 6-7 on a scale of 10, along the right hand surgical scar.  This statement by the Veteran was reiterated in a March 2009 follow-up neurology consult.  

In an April 2009 supplementary statement by the Veteran he stated that his scars often chap and are very painful.  The Veteran stated he felt his initial examination was inadequate, and requested another VA examination.  In July 2010 the Veteran submitted a supplemental claim for compensation which stated his right hand scars are tender and painful, and that the right hand scar opens up "every once in a while."  In September 2010 the Veteran submitted private medical record evidence, also dated September 2010, along with a statement in support of claim, stating that his scar is painful with two aspects of scaling, which the Veteran characterized as unstable.  The Veteran also noted that he believed his VAMC Philadelphia records noted pain associated with the scar as early as 2008.  

In December 2010 the Veteran received a VA examination of the scarring of his right hand.  The examiner reported that the scar had a maximum width of .2 cm, maximum length of 16 cm, that the scar was painful, with no signs of skin breakdown, no inflammation, no edema, no keloid formation, and no other disabling effects.  

In May 2011 the Veteran submitted a private medical record dated April 2011 stating that he has a scar on his right palm that scales in two areas.  In an October 2011 supplemental statement the Veteran stated he was requesting a 20 percent compensable evaluation based on pain and instability, again citing evidence of instability from his dermatologist.  

After the RO increased the Veteran's disability to 10 percent in a December 2011 rating decision, the Veteran submitted a statement in support of claim reiterating his argument that the scar scales, and that therefore he is entitled to a 20 percent evaluation under DC 7804.  

Finally, the Board has also reviewed the Veteran's STRs.  Nothing in the STRs suggests instability associated with the scarring.  

The evidence establishes a single 16 cm by .2 cm scar, for a total area of 3.2 centimeters squared, located on his right hand and ring finger.  The Veteran reported pain associated with the scar.  His report of pain was subsequently confirmed on VA examination in December 2010.  Additionally, the Veteran reported chapping of the scar in April 2009, and scaling of the scar in September 2010, which raises the possibility of the scar being unstable.

The Board notes that the Veteran is currently service-connected for ulnar nerve impairment and a right wrist strain, currently rated at 30 percent disabling.  Throughout this case the record often discusses the Veteran's right hand disabilities generally, to include pain and use limitations, concurrently with the Veteran's right hand scarring.  The Board finds that the use limitations, though often discussed concurrently with scarring, are captured in the Veteran's ulnar nerve impairment and right wrist strain rating, and therefore the Board need not further consider DC 7805 when applying the various rating criteria below.     

A.  Pre-August 30, 2002, Rating Criteria

Applying the pre-2002 rating criteria to the Veteran's scarring results in a 10 percent disability rating.  Diagnostic Codes 7800, 7801, and 7802 are not applicable to the Veteran's scarring because they apply to scars of head, face or neck, third degree burn scars, and second degree burn scars, respectively.  Additionally, under DC 7803 the Veteran does not demonstrate poorly nourished scars with repeated ulceration.  While scaling of the scar is noted, ulceration is not.  Under DC 7804, however, the Veteran has pain on objective demonstration as shown on VA examination, which warrants a 10 percent rating.  This is the maximum schedular rating that was available for a tender and painful scar.  The Board finds that the 2001 VA examination was not adequate as the examiner did not report whether the scar was painful or unstable.  Accordingly, the only adequate examination is that performed in 2010.  Therefore, a 10 percent rating, but no higher, prior to April 13, 2009 is warranted, under the pre-August 30, 2002 rating criteria.  

B.  August 30, 2002 to October 23, 2008, Rating Criteria

Applying the August 30, 2002, to October 23, 2008, rating criteria to the Veteran's scarring also results in a 10 percent disability rating.  Diagnostic Code 7801 applies to deep scars, and is not applicable as the 2010 examiner found that the scar was superficial.  Diagnostic Code 7802 applies to scarring covering an area or areas greater than 144 square inches, and is therefore also not applicable to the Veteran's scarring, which has an area of 3.2 square centimeters (.2 cm by 16 cm).  Diagnostic Code 7804 applies to superficial scars which are painful on examination.  As the maximum rating is 10 percent, a higher rating cannot be assigned under this version of Diagnostic Code 7804    

Diagnostic Code 7803 applies to superficial, unstable scars.  The issue for the Board, therefore, is whether the evidence submitted by the Veteran supports a finding that the Veteran's scar is unstable.  See 38 C.F.R. § 4.118, DC 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  In April 2009 the Veteran reported that his scar experienced chapping.  In July 2010 the Veteran stated that his scar opens up "every once in a while."  In September 2010 the Veteran submitted a private medical record stating that his scar had two aspects of scaling.  A December 2010 VA examination found that the Veteran had no signs of skin breakdown.  In May 2011 the Veteran submitted a private medical record dated April 2011 stating his scar scales in two areas.  

The evidence of record does not support a finding that the Veteran's scarring is unstable.  First, the Board notes that DC 7803 requires a "frequent loss" of skin covering.  38 C.F.R. § 4.118, DC 7803, Note (1).  The Veteran has stated that his scar opens up "every once in a while."  The Board does not find "every once in a while" to support a finding of "frequent loss" under DC 7803.  

Moreover, the Board does not find that reports of "scaling" or "chapping" establish instability.  In reference to skin, scale is defined as "a bit of dry, horny epidermis, usually ready to be sloughed."  Dorland's Illustrated Medical Dictionary at 1672 (32nd ed. 2012).  The evidence does not show, however, that there is a frequent "loss of covering of skin over the scar."  Accordingly, the Board finds that the Veteran has not established scar instability under DC 7803, and therefore DC 7803 is not applicable to the Veteran's scarring.      

The Board finds the highest rating the Veteran could receive under August 30, 2002 to October 23, 2008, rating criteria is 10 percent under DC 7804.  

C.  October 23, 2008, to Present, Rating Criteria

Applying the October 23, 2008, to present, rating criteria to the Veteran's scarring also results in a 10 percent disability rating.  Diagnostic Code 7801 applies to deep and nonlinear scars, and is therefore not applicable to the Veteran's superficial scarring.  Diagnostic Code 7802 applies to scarring covering an area or areas greater than 144 square inches, and is therefore not applicable to the Veteran's scarring which has an area of 3.2 square centimeters (.2 cm by 16 cm).  Diagnostic code 7804 applies to scars that are unstable and/or painful.  If a scar is both unstable and painful, it is entitled to a 20 percent rating.  Pain is established under 7804 as discussed above.  Instability, however, is not established, under the same reasoning as above.  Therefore, the Board finds the highest rating the Veteran could receive under October 23, 2008, to present criteria is 10 percent, for pain, under DC 7804.  

The Board finds that the highest rating the Veteran could receive under any of the above criteria is 10 percent.  See Fenderson, 12 Vet. App. 119.
     
In summary, the Board finds the December 2010 VA examination, which confirmed pain reported earlier by the Veteran, but which found no breakdown of the Veteran's skin, to be the most probative evidence.  After considering all evidence submitted by the Veteran, and resolving reasonable doubt in his favor, the Board finds that a 10 percent rating is warranted prior to April 13, 2009.  However, the preponderance of the evidence is against finding that a disability rating greater than 10 percent is warranted at any point in time covered by this appeal.  Specifically, the Board finds that the Veteran's evidence fails to establish that the Veteran's scar is frequently unstable, that is, the Veteran does not experience a frequent loss of skin coverage over the scar.  At no point in time since the effective date of service connection does the evidence show that the service-connected disability warrants a separate rating or a rating higher than 10 percent disabling. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected scarring is contemplated and reasonably described by the rating criteria under Diagnostic Codes 7801 through 7805, as in effect at the various time periods under review in this appeal.  In this regard, the Veteran's scar has specifically been manifested by pain, but not instability.  To the extent that occasional scaling was shown, there is no indication in the record that this has caused him to miss work, has otherwise markedly interfered with employment or has resulted in any hospitalizations.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  Accordingly, the Board finds that a comparison of the Veteran's scarring with the schedular criteria does not show that they present "such an exceptional or unusual disability picture .  . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluation is adequate to rate this disability.  


ORDER

A 10 percent initial evaluation rating for the service-connected residual scar of the right ring finger is granted prior to April 13, 2009.

An initial evaluation rating for the service-connected residual scar of the right ring finger in excess of 10 percent for scarring is denied.


REMAND

As discussed in the Introduction, the issue involving the denial of the Veteran's request for an initial increased evaluation in excess of 10 percent prior to December 4, 2002, and in excess of 30 percent thereafter for status-post right (major) ring finger avulsion injury with surgical exploration of flexor tendon with ulnar nerve impairment and right wrist strain, to include consideration of whether a separate rating is warranted for right wrist strain remains on appeal.  A supplemental statement of the case (SSOC) was not issued after the Board's remand.  Under this circumstance, the Board must remand this issue to the RO for the issuance of an SSOC.  38 C.F.R. § 19.31 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an SSOC as to the issue of an initial evaluation in excess of 10 percent prior to December 4, 2002, and in excess of 30 percent thereafter for status-post right (major) ring finger avulsion injury with surgical exploration of flexor tendon with ulnar nerve impairment and right wrist strain, to include consideration of whether a separate rating is warranted for right wrist strain.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


